          Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA

          v.
                                                             No. 1:15 CR 854 (SHS)
    Lessage Jean Baptiste,

                         Defendant.



           DEFENDANT LESSAGE JEAN BAPTISTE’S EMERGENCY MOTION
               FOR RECONSIDERATION OF BAIL CONDITIONS

         Defendant, Lessage Jean Baptiste, moves the Court for an order, and a bail hearing if

necessary, granting his release pending his disposition on motion to withdraw plea or sentencing

hearing. As Your Honor is aware, Mr. Baptiste has been incarcerated since March 8, 2017, at the

Metropolitan Correctional Center (“MCC”). The Bail Reform Act provides for the “temporary

release” of a person in pretrial custody “to the extent that the judicial officer determines such release

to be necessary for preparation of the person’s defense or for another compelling reason.” 18

U.S.C. § 3142(i). Since Mr. Baptiste’s last bail appeal hearing on July 2, 2018, the new coronavirus

strain COVID-19 has spread rapidly across the world, through New York State, and within New

York City.1 At the MDC, Mr. Baptiste is at much graver risk of contracting this dangerous disease

than if released to home confinement, and his detention at the MDC has become tantamount to a

cruel and potentially health-threatening or life-threatening punishment.2

          Mr. Baptiste is before this court on a presumptive case and additionally, has continued to

pursue withdrawing his plea. Mr. Baptiste has previously sought release by Motion for Pretrial

1
 E.g., Coronavirus Map: Tracking the Spread of the Outbreak, N.Y. Times (Mar. 12, 2020),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (updating regularly).
2
 See Emily Bazelon, Our Courts and Jails Are Putting Lives at Risk, N.Y. Times (Mar. 13, 2020),
https://www.nytimes.com/2020/03/13/opinion/coronavirus-courts-jails.html; Premal Dharia, The
Coronavirus Could Spark a Humanitarian Disaster in Jails and Prisons, Slate (Mar. 11, 2020),
https://slate.com/news-and-politics/2020/03/coronavirus-civil-rights-jails-and-prisons.html; Noah
         Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 2 of 10



   Bail for Defendant Lessage Jean Baptiste filed on June 27, 2017 [Doc 212].

        Hearings to facilitate motions have no certainty in light of the COVID-19 situation and the

Chief Judge’s recent order staying all civil and criminal trials until April 27, 2020. See Standing

Order, In re Coronavirus/Covid-19 Pandemic, No. 20-misc-00154 (S.D.N.Y. Mar. 13, 2020) (C.J.

McMahon) at ¶ 2 (“The Court may issue other orders concerning future continuances as necessary

and appropriate.”). The rescheduling of hearings, the new developments surrounding COVID-19,

and MDC’s cancellation of attorney visitation—necessitates Mr. Baptiste’s release from custody.

The defense requests that the Court order Mr. Baptiste’s release and transfer to home confinement,

in addition to any conditions the Court deems necessary and appropriate, and is prepared for a bail

hearing if necessary. The Government and Probation do not consent to this request. If bail is not

granted, defense counsel is now available for such a hearing the week of March 30, 2020, although

as noted, it is highly questionable whether holding such a hearing (with the need for in person

testimony) is advisable or safe.3

        For the health of all involved, defense counsel further respectfully requests that any hearing

on this emergency motion for reconsideration of bail conditions be conducted by telephone or

video conferencing if at all possible. See Standing Order, In re Coronavirus/Covid-19 Pandemic,

No. 20-misc-00154 (S.D.N.Y. Mar. 13, 2020) (C.J. McMahon) at ¶ 10. At such a hearing, the

defense would waive Mr. Baptiste’s presence for efficiency and speed, and to protect the safety of

the attorneys, U.S. Probation, MCC personnel, and Court personnel. See Fed. R. Crim. P.

32.1(b)(1)(B); see also Fed. R. Crim. P. 43.


Goldberg, NYC’s Federal Jails Not Prepared for Coronavirus, Says Defense Attorney Group, N.Y. Daily
News (Mar. 9, 2020), https://www.nydailynews.com/coronavirus/ny-coronavirus-federal-jails-disease-
unprepared-20200309-3wrmfwrh7zed7iene3ikyrxeze-story.html.
3
  Defense counsel questions whether it is safe for attorneys go to court, now or on March 25, 2020. Like
most employees in New York City, defense counsel is currently working remotely. See also Marcia
Coyle, US Supreme Court Postpones Upcoming Arguments Amid Coronavirus Threat, Law.com (Mar.
16, 2020), https://www.law.com/nationallawjournal/2020/03/16/us-supreme-court-postpones-upcoming-
arguments-amid-coronavirus-threat/; New York City to Close Schools, Restaurants and Bars, N.Y. Times
(Mar. 15, 2020), https://www.nytimes.com/2020/03/15/nyregion/new-york-coronavirus.html.
         Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 3 of 10



        I.      The Bail Reform Act Requires Mr. Baptiste’s Release.

        A “judicial officer may, by subsequent order, permit the temporary release of the person,

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's defense or

for another compelling reason.” 18 U.S.C. § 3142(i). The circumstances that existed when Mr.

Baptiste was ordered detained have changed. There is a pandemic that poses a direct risk to Mr.

Baptiste that is far greater if he continues to be detained during this public health crisis.

Additionally, there is no greater necessity for the preparation of a “person’s defense” than access

to counsel. The MCC’s canceling of all social visits constitute “another compelling reason” for

temporary release within the language of § 3142(i).

        As an initial matter, the Bail Reform Act requires that a court should “bear in mind that it

is only a ‘limited group of offenders’ who should be denied bail pending trial.” United States v.

Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984

U.S.C.CA.N. 3182, 3189); see United States v. Salerno, 481 U.S. 739, 755 (1987) (suggesting that

“detention prior to trial or without trial is the carefully limited exception” to liberty before trial).

One charged with a crime is, after all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A

single individual unnecessarily detained before trial or VOSR hearing is one individual too many,

and the increasing use of the practice places tremendous wear on our constitutional system. United

States v. Montalvo-Murillo, 495 U.S. 711, 723–24 (1990) (Stevens, J., dissenting, joined by

Brennan and Marshall, JJ.). Due to the crucial interests involved, it follows that a “case-by- case”

approach is required at any stage of the case in assessing the propriety of pretrial/prehearing

detention. See United States v. Gonzales Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing

due process analysis for evaluating propriety of prolonged pretrial detention, and the interests at

stake) (citations omitted), cert. dismissed sub nom., Melendez-Carrion v. United States, 479 U.S.

978 (1986).
         Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 4 of 10



        This Court should consider the “total harm and benefits to prisoner and society” that

continued prehearing imprisonment of Mr. Baptiste will yield, relative to the heightened health

risks posed to Mr. Baptiste during this rapidly encroaching pandemic. See United States v. D.W.,

198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy,

J., concurring) (calling for heightened judicial scrutiny of the projected impact of jail and prison

conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004)

(reducing sentence where defendant’s pretrial conditions were “qualitatively more severe in kind

and degree than the prospect of such experiences reasonably foreseeable in the ordinary case”);

United States v. Francis, 129 F. Supp. 2d 612, 619-20 (S.D.N.Y. 2001) (reducing sentence in

acknowledgment of “the qualitatively different, substandard conditions to which the Defendant

was subjected” in pretrial detention).

        II.     Inmates Are at Heightened Risk of Contracting COVID-19.

      Conditions of pretrial/prehearing confinement create the ideal environment for the

transmission of contagious disease.4 Inmates cycle in and out of the Federal Bureau of Prison

(“BOP”) pretrial facilities from all over the world and the country, and people who work in the

facilities leave and return daily, without screening. Incarcerated people have poorer health than the

general population, and even at the best of times, medical care is limited in federal pretrial

detention centers.5 According to public health experts, incarcerated individuals “are at special risk

of infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe,” which means “infection control is challenging in these

settings.”6 Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

4
  Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047 (Oct.
2007), https://doi.org/10.1086/521910.
5
  Laura M. Maruschak et al., U.S. Dep’t of Just., Bureau of Just. Stat., Medical Problems of State and
Federal Prisoners and Jail Inmates, 2011-12 (rev. Oct. 2016),
https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
6
  Letter, Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the United
          Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 5 of 10



many jails and prisons dealt with high numbers of cases.7 In China, officials have confirmed the

coronavirus spreading at a rapid pace in Chinese prisons, counting 500 cases.8 Even Secretary of

State Mike Pompeo has called for Iran to release Americans detained there because of the “deeply

troubling” “[r]eports that COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention

amid increasingly deteriorating conditions defies basic human decency.”9 Courts across Iran have

granted 54,000 inmates furlough as part of the measures to contain coronavirus across the country.10

         III.    Inmates Are at Heightened Risk of Contracting COVID-19.

         Conditions of pretrial/prehearing confinement create the ideal environment for the

 transmission of contagious disease.4 Inmates cycle in and out of the Federal Bureau of Prison

 (“BOP”) pretrial facilities from all over the world and the country, and people who work in the

 facilities leave and return daily, without screening. Incarcerated people have poorer health than the

 general population, and even at the best of times, medical care is limited in federal pretrial

 detention centers.5 According to public health experts, incarcerated individuals “are at special risk

 of infection, given their living situations,” and “may also be less able to participate in proactive

 measures to keep themselves safe,” which means “infection control is challenging in these

 settings.”6 Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

 many jails and prisons dealt with high numbers of cases.7 In China, officials have confirmed the

 coronavirus spreading at a rapid pace in Chinese prisons, counting 500 cases.8 Even Secretary of

 State Mike Pompeo has called for Iran to release Americans detained there because of the “deeply



 States (March 2, 2020), https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-
 19_letter_from_public_health_and_legal_experts.pdf.
 7
   Nicole Wetsman, Prisons and Jails are Vulnerable to COVID-19 Outbreaks, Verge (Mar. 7, 2020),
 https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-soap.
 8
   Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500 Cases Have
 Erupted, Prompting the Ouster of Several Officials, Bus. Insider (Feb. 21, 2020),
 https://www.businessinsider.com/500-coronavirus-cases-reported-in-jails-in-china-2020-2.
        Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 6 of 10



troubling” “[r]eports that COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention
amid increasingly deteriorating conditions defies basic human decency.”9 Courts across Iran have
granted 54,000 inmates furlough as part of the measures to contain coronavirus across the
country.10
       IV.     The MDC Is Failing to Protect Defendants From COVID-19.


The MDC has proven—recently and repeatedly in the past—that it is unable to protect the health
and safety of defendants in its custody. The MCC is a massive pretrial detention facility, housing
approximately 700 people. The majority of the people detained are housed in small two- man cells
with a shared toilet and sink, and eat meals and have recreation in groups of 70 or more. Other units
are open dormitories that house 70 or more inmates without the ability to separate. The medical
care at both facilities has repeatedly failed to adequately address even routine medical conditions
such as diabetes, pregnancy, and anemia.11 In times of crisis, the medical care has halted entirely.
       MDC demonstrated an inability to appropriately care for defendants just less than two
weeks ago.

       The MDC has not met even the most basic recommendations of the CDC for preventing
the spread of the coronavirus. It is still waiting for guidance from the BOP on screening and
treatment. In the meantime, neither facility has a screening mechanism in place for staff, other than
self- reporting. As of March 13, staff are not wearing face masks or gloves. The MDC does not
have hand sanitizer available. MCC does not have any testing for COVID-19 available, and does
not know when, if ever, it will have tests. There is no medical ward or facility in place at the MDC.
       Reviewing the Metropolitan Detention Center’s (“MDC”) management of the 2019 “Polar
Vortex” is instructive for evaluating how COVID-19 may unfold in BOP facilities. For an entire
week in January and February 2019, during the sub-zero temperatures of the “Polar Vortex,” MDC
Brooklyn went without power and heat, and inmates were locked down for days at a time.15 Inmates
were denied hot food or additional blankets or warm clothing, despite the frigid air inside the
facility. Inmates with serious pre-existing physical and mental illnesses received no

13
   Id.
14
   Per communications with the Federal Defenders of New York, defense counsel understands that on
March 12, 2020, the Warden of the MCC advised that the MCC is seeking to order hand sanitizer, and
that the BOP has relaxed its strictures on hand sanitizer during this period. The Warden had no
information as to when hand sanitizer might arrive at the facility.
15
   See Annie Correal, No Heat for Days at a Jail in Brooklyn Where Hundreds of Inmates Are Sick and
“Frantic,” N.Y. Times (Feb. 1, 2019), https://www.nytimes.com/2019/02/01/nyregion/mdc-brooklyn-
jail-heat.html; Complaint, Scott v. Quay, 19-CV-1075 (MKB), ECF No. 1 (E.D.N.Y. Feb. 22, 2019).
         Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 7 of 10



care.16 Even the most basic efforts, such as moving inmates requiring sleep apnea machines to

breathe to the available floors with electricity, were not taken.17

        In granting downward sentencing variances in a series of cases after the blackout, Judge

Chen noted that inmates at the MDC were “subjected to very cruel conditions,” and that “there

was a reluctance of the part of the officials [at MDC Brooklyn] to correct the conditions or even

to disclose them timely.”18 Judge Furman reached the same conclusion: “It’s pretty clear to me ...

that steps could have been taken, and taken more quickly, to address the problems [at the MDC].

And the bottom line is, the conditions that I read about are the conditions that one associates with

a third world country and not a country like this, and nobody in detention should have to endure that

as the detainees did at the MDC.”19

        As additional people are arrested who have been out in the community as the coronavirus

spreads, if they are not symptomatic, they will be brought into the MCC, and held with the existing

population, potentially bringing COVID-19 into this population held in large numbers, close

quarters, and low sanitary conditions. On March 12, 2020, Magistrate Judge Orenstein denied a

remand application, holding that increasing the population of the Metropolitan Detention Center

(MDC) could present a “danger to the community”—the staff and inmates inside the jail—by

potentially bringing the virus into the facility. United States v. Raihan, 20-CR-68 (BMC) (Mar.

12, 2020).


16
   Complaint, Scott v. Quay, 19-CV-1075 (MKB), ECF No. 1 (E.D.N.Y. Feb. 22, 2019).
17
   Office of the Inspector Gen., U.S. Dep’t of Just., Review and Inspection of Metropolitan Detention
Center Brooklyn Facilities Issues and Related Impacts on Inmates, 29 (September 2019),
https://oig.justice.gov/reports/2019/e1904.pdf.18 Tr. of Sent. Hr’g. at 12, United States v. Acosta De La
Rosa, 18-CR-667 (PKC), ECF No. 16 (E.D.N.Y. Jun. 4, 2019); see also United States v. Bruney, 18-CR-
542 (PKC) (E.D.N.Y. 2019); United States v.
Douglas, 18-CR-554 (PKC) (E.D.N.Y. 2019).
19
   Tr. of Sent. Hr’g. at 31, United States v. Ozols, No. 16-CR-692 (JMF), ECF No. 234 (S.D.N.Y. Feb. 12,
2019).
         Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 8 of 10



       I.      The Conditions at the MDC and the Postponement of Hearings Necessitate
               Mr. Baptiste’s Release to Home Confinement Pending the Hearing.

       Since Mr. Baptiste entered the MDC on March 8, 2017, conditions have deteriorated due

to COVID-19. It is reported that inmates are restricted from showering, long delays for fresh

underwear and no access to soap or hand sanitizer.

Moreover, Mr. Baptiste cannot adequately prepare his defense in either his current pursuit to

withdraw his plea or prepare for sentencing in his case because on Friday, March 13, the BOP

formally suspended all legal visits for 30 days due to COVID-19, with accommodations allowed

only on a case-by-case basis.20 While the BOP claims that confidential legal calls will be allowed,

defense counsel is unconvinced that the MDC will implement measures such that Mr. Baptiste can

receive the legal representation to which he is entitled.21 Moreover, even if visits were permitted,

counsel is hesitant to visit the MDC or have attorneys from counsel’s law firm visit the MDC, given

the significant health risk of the transmission and spread of COVID-19. Conditions at MDC are

well documented even before the threat of COVID-19.

       Mr. Baptiste expects that during his time on home confinement, he would in fact be

supported and monitored by Probation and/or Pretrial Services. Since 2009, Pretrial Services’ data

has found that only 2.9% of defendants in the highest risk category were re-arrested for a violent



20
   Associated Press, Visits Halted in Fed Prisons, Immigration Centers Over Virus, N.Y. Times (Mar. 13,
2020), https://www.nytimes.com/aponline/2020/03/13/us/politics/ap-us-virus-outbreak-federal-
prisons.html.
21
   Fed. Bureau of Prisons, U.S. Dep’t. of Just., Federal Bureau of Prisons COVID-19 Action Plan (Mar.
13, 2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp.
22
   Sean Hecker (@hecker_sean), Twitter (Mar. 15, 2020, 6:20 PM),
https://twitter.com/hecker_sean/status/1239320630853537792 (citing and attaching a March 15, 2020
letter from the Federal Defenders of New York to Chief Judges Katzmann, Mauskopf, and McMahon
regarding COVID-19).
23
   Tom McParland, Federal Defenders Protest Cutoff of Access to Clients Amid MCC Lockdown, N.Y.L.J.
(Mar. 3, 2020), https://www.law.com/newyorklawjournal/2020/03/03/federal-defenders-protest-cutoff-of-
access-to-clients-amid-mcc-lockdown/.
24
   Fed. Bureau of Prisons, U.S. Dep’t of Just., Attorney’s Guide to the Metropolitan Correctional Center
10-11 (Apr. 2008), https://www.bop.gov/locations/institutions/nym/mcc_ny_attny_guide_april_2008.pdf.
          Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 9 of 10



crime while on release.25 In the Eastern District of New York, Chief U.S. Pretrial Services Officer

Roberto Cordeiro reports that in Fiscal Year 2019, only six of 1,300 defendants (0.5%) under

Pretrial Services’ supervision failed to appear in court; only 2.8% were rearrested. However, Mr.

Baptiste submits that, if as the Government alleges, there are insufficiencies with Probation or Pre-

trial Service’s supervision of its home confinement participants, Mr. Baptiste should not be further

punished as a result of these departments’ failures to operate its programs—and continued

detention is indeed punitive and poses a significant danger to Mr. Baptiste’s physical and mental

health.

          Mr. Baptiste has substantial community ties, he resides in the community and, he is not a

risk of flight in this case and is absolutely desirous of fighting these charges.

          If the Court has concerns about Mr. Baptiste’s release defense counsel proposes any

number of additional conditions previously submitted including $150,000 signature bonds co-

signed by three financially secure persons, electronic ankle monitoring and intensive pre-trial

supervision.

25
 Thomas H. Cohen et al., Revalidating the Federal Pretrial Risk Assessment Instrument (PTRA): A
Research Summary 26 (Sept. 2018), https://www.uscourts.gov/sites/default/files/82_2_3_0.pdf.
       Case 1:15-cr-00854-SHS Document 466 Filed 03/27/20 Page 10 of 10



       II.     Conclusion

       Our client is in grave danger. Mr. Baptiste is housed in unsanitary and inhumane

conditions, with no ability to self-isolate or engage in even basic hygiene, much less assist in the

preparation of his defense. These circumstances compel his release to home confinement. For the

foregoing reasons, we respectfully move that Mr. Baptiste be released from custody to remain in

home confinement until his hearing.



Dated: March 27, 2020                                        Respectfully submitted,

                                                             BREEDING HENRY BAYSAN

                                                             By: /s/ Bradley L. Henry

                                                             Bradley L. Henry
                                                             Breeding Henry Baysan PC
                                                             919 Third Avenue
                                                             New York, New York 10006
                                                             Telephone: (212) 891-1600
                                                             Facsimile: (865) 670-8536
                                                             bhenry@bhblegal.com
                                                             Attorney for Lessage Jean Baptiste


cc:    AUSA Geoffrey S. Berman (via ECF and email)
       AUSA Maurene Comey (via ECF and email)
       Probation Officer Jonathan J. Bressor (via ECF and email)
